
	

115 S3544 IS: Prohibiting Incentives for Corporations that Kickout Employees Tax (PICKET) Act
U.S. Senate
2018-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3544
		IN THE SENATE OF THE UNITED STATES
		
			October 3 (legislative day, September 28), 2018
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the rate of tax on corporations participating
			 in labor lockouts and to prohibit deductions and credits for wages and
			 benefits paid to temporary workers during labor lockouts.
	
	
 1.Short titleThis Act may be cited as the Prohibiting Incentives for Corporations that Kickout Employees Tax (PICKET) Act. 2.Rate of tax for corporations participating in labor lockouts (a)In generalSection 11 of the Internal Revenue Code of 1986 is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection:
				
					(c)Exception for disqualified  corporations
 (1)In generalIn the case of any corporation participating in a labor lockout during the taxable year, subsection (b) shall be applied by substituting 35 percent for 21 percent.
 (2)Labor lockoutFor purposes of this subsection, the term labor lockout means a labor dispute involving a work stoppage, wherein an employer withholds work from its employees in order to gain a concession from them.
						.
			(b)Conforming amendments
 (1)The heading of section 11(d) of the Internal Revenue Code of 1986 (as redesignated by subsection (a)) is amended by striking Exceptions and inserting Other exceptions.
 (2)Section 280C(c)(2)(B)(ii)(II) of such Code is amended by inserting (section 11(c), in the case of a disqualified domestic subsidiary (as defined in such section)) after section 11(b). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Denial of deduction and credits for wages and benefits paid to temporary workers during a labor
			 lockout
			(a)Deduction
 (1)In generalPart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						280I.Remuneration paid during labor lockouts
 (a)In generalNo deduction shall be allowed for any remuneration paid by the taxpayer (including wages or other benefits) to any temporary replacement worker during a labor lockout (as defined in section 11(c)(2)).
 (b)Temporary replacement workerFor purposes of subsection (a), the term temporary replacement worker means any individual compensated to perform duties normally performed by employees from whom work is withheld under the labor lockout..
 (2)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
					Sec. 280I. Remuneration paid during labor lockouts..
				(b)Credits
 (1)Research creditSection 41(b)(2)(D) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:
					
 (iv)Exclusion for wages paid during a labor lockoutThe term wages shall not include any amount paid to a temporary replacement worker (as defined in section 280I) during a labor lockout (as defined in section 11(c)(2))..
 (2)Work opportunity creditSection 51(c) of such Code is amended by adding at the end the following new paragraph:  (6)Exclusion for wages paid during a labor lockoutThe term wages shall not include any amount paid to a temporary replacement worker (as defined in section 280I) during a labor lockout (as defined in section 11(c)(2))..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
